DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the application filed on September 29, 2021, claims 1-8 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-4) and the apparatus (claims 5-8) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of a search result corresponding to a query, which falls into the "Mental Processes," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of managing a contract, which falls within the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. (Currently Amended) A computer-implemented method for providing a user with a search result corresponding to a query input by the user from a corpus including a plurality of passages, comprising the steps of: (a) retrieving, by an information retrieval model based on an unsupervised learning, N passages corresponding to the query from the corpus; (b) re-ranking, by an artificial intelligence based information retrieval model trained by a weak-supervision methodology, the N passages retrieved in step (a) based on the query; and, (c) outputting a list of search results corresponding to the passages re-ranked in step (b), wherein each passage of the corpus is a part of each document of a document corpus including a plurality of documents to be searched, and wherein the artificial intelligence based information retrieval model trained by the weak-supervision methodology is trained based on pseudo-labels which are generated by using the plurality of passages included in the corpus and a pseudo-query generated from each passage, and wherein the pseudo-labels are generated by an information retrieval model based on unsupervised learning including the information retrieval model that is used in the step (a).
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a search result corresponding to a query, from a computer, a processor, a computer readable storage medium (claims 1and 5). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0087], Referring to FIG. 4, the computer device 100 includes a processor 110, a nonvolatile storage unit 120 for storing programs and data, a volatile memory 130 for storing programs being executed, and an input/output unit 140 for inputting and outputting information between a user, and a bus which is an internal communication path between these units. As a running program, there may be an operating system and various applications. Although not shown, it includes a power supply unit.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a search result corresponding to a query, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (fig(s) 4 and para. 0087) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-4, and 6-8, recite steps such as result ranking. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)  1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The use of the term, “re-ranking” in line 6 (in other claims in a similar way) renders the claims indefinite because “re-ranking” has no preceding ranking step.

	Claims 2-4 and 6-8 are rejected for incorporating the same indefiniteness of their respective base claims.

Claim 1 recites “an information retrieval model” in line 22.  There is insufficient antecedent basis for this limitation in the claim.  However, prior to this phrase in line 5, claim 1 recites “an information retrieval model.” Thus, it is unclear whether the second recitation of “information retrieval model” is the same or different from the first recitation of “information retrieval model.”

Claim 3 and 7 recites “the sorting order”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 and 8 recites “the re-ranking result”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3  and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US Pub. No. 20190303375) in view of Ho et al. (US Pub. No. 20200074984).

With respect to claim 1, Bai et al. teaches a computer-implemented method for providing a user with a search result corresponding to a query input by the user from a corpus including a plurality of passages, comprising the steps of:

(a)    retrieving, by an information retrieval model based on an unsupervised learning, N passages corresponding to the query from the corpus (“In select passage operation, the one or more top ranked passages from the ranked aggregated passages is chosen. The selected passage(s) is then returned at operation 214,” Paragraph 47);

(b)    re-ranking, by an artificial intelligence based information retrieval model trained by a weak-supervision methodology, the N passages retrieved in step (a) based on the query (“post-caption re-ranking service 314 re-ranks the ranked electronic objects received by the caption generator 311. The re-ranking includes an analysis of the summary generated in caption generator 311,” See Paragraph 56); and,

(c)    outputting a list of search results corresponding to the passages re-ranked in step (b) (“resulting top n-most passage is passed to merge service 312,” See Paragraph 54),

wherein each passage of the corpus is a part of each document of the document corpus including a plurality of documents to be searched (“The result of performing one or more of these techniques on a passage is a numerical score indicating the likelihood that the passage directly answers the received,” See Paragraph 45).  Bai et al. does not disclose weak-supervision.
However, Ho et al. teaches wherein the artificial intelligence based information retrieval model trained by the weak-supervision methodology is trained based on pseudo-labels which are generated by using the plurality of passages included in the corpus and a pseudo-query generated from each passage, and wherein the pseudo-labels are generated by an information retrieval model based on unsupervised learning including the information retrieval model that is used in the step (a) (“a learning pipeline that includes weak supervision and co-training,” See Paragraph 61).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bai et al. (passage retrieval system) with HO et al. (automated response system using weak supervision).  This would have facilitated search results.  See HO et al. Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: audio/image searching.  The close relation between both of the references highly suggest an expectation of success.


The Bai et al. reference as modified by HO et al. teaches all the limitations of claim 1.  With respect to claim 2, Bai et al. teaches the method according to claim 1, wherein each document in the document corpus has a title, and wherein each passage in the corpus includes the title of the document in which the passage is included as part of (“extract nearest heading to passage as at operation 1102. It will be appreciated that heading may refer to any marker in an electronic object that that indicates a section of the electronic object. This may include title, caption, legend, subtitle, subheading, rubric, headline, etc.,” See Paragraph 87).

The Bai et al. reference as modified by HO et al. teaches all the limitations of claim 1.  With respect to claim 3, Bai et al. teaches the method according to claim 1, wherein, in the step (c), the search result list is a list in which documents including the re-ranked passages are sorted so as to correspond to the sorting order of the re-ranked passages in step (b) (“The re-ranking includes an analysis of the summary generated in caption generator 311. The analysis may be performed by a machine learned model. This results in post-caption re-ranked electronic objects. The results are sent to merge service 316,” See Paragraph 56).

The Bai et al. reference as modified by HO et al. teaches all the limitations of claim 1.  With respect to claim 4, Bai et al. teaches the method according to claim 3, wherein, when the re-ranked result in step (b) includes more than two passages extracted from one document, the sorting order of the document is determined to correspond to the order of the most relevant passage (“Ranking the passages of each electronic object may be performed by comparing the semantic meaning of the passage with the semantic intent of the query. Key entities of a query may be compared to entities in the passage by building a semantic translation model between the passage and the query. Alternatively, or additionally, the query answer type may be compared to the information presented in the passage. Still further, the context of the query and the passage may be compared. Further, key-features between the query and the passage may be analyzed,” See Paragraph 45.  Relevance is determined based on the context).

With respect to claim 5, Bai et al. teaches an apparatus for providing a user with a search result corresponding to a query input by the user from a corpus including a plurality of passages, comprising:

at least one processor (“processor,” See Paragraph 61); and

at least one memory for storing computer-executable instructions (“system memory,” See Paragraph 107),
the computer-executable instructions stored in the at least one memory that are operable, when executed by the at least one processor (“computer readable instructions, data structures, or program modules,” See Paragraph 111), to perform operations including:

(a)    retrieving, by an information retrieval model based on an unsupervised learning, N passages corresponding to the query from the corpus (“In select passage operation, the one or more top ranked passages from the ranked aggregated passages is chosen. The selected passage(s) is then returned at operation 214,” Paragraph 47);

(b)    re-ranking, by an artificial intelligence based information retrieval model trained by a weak-supervision methodology, the N passages retrieved in step (a) based on the query; and,

(c)    outputting a list of search results corresponding to the passages re-ranked in step (b),

wherein each passage of the corpus is a part of each document of the document corpus including a plurality of documents to be searched (“The result of performing one or more of these techniques on a passage is a numerical score indicating the likelihood that the passage directly answers the received,” See Paragraph 45).  Bai et al. does not disclose weak-supervision.
However, teaches wherein the artificial intelligence based information retrieval model trained by the weak-supervision methodology is trained based on pseudo-labels which are generated by using the plurality of passages included in the corpus and a pseudo-query generated from each passage, and wherein the pseudo-labels are generated by an information retrieval model based on unsupervised learning including the information retrieval model that is used in the step (a) (“a learning pipeline that includes weak supervision and co-training,” See Paragraph 61).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Bai et al. (passage retrieval system) with HO et al. (automated response system using weak supervision).  This would have facilitated search results.  See HO et al. Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: audio/image searching.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim, 6 it is rejected on grounds corresponding to above rejected claim 2, because claim 6 is substantially equivalent to claim 2.

With respect to claim, 7 it is rejected on grounds corresponding to above rejected claim 3, because claim 7 is substantially equivalent to claim 3.

With respect to claim, 8 it is rejected on grounds corresponding to above rejected claim 4, because claim 8 is substantially equivalent to claim 4.


Response to Arguments
Applicant’s arguments:
On Page 7 of the Remarks, applicant argues As such, Ho merely discloses the search query or the query but does not teach a pseudo-query. Even assuming arguendo that the Ho’s query or search query corresponds to the pseudo-query, Ho clearly discloses that the user launches the search query or the user issues the query, but does not teach that the search query is generated from each passage.

Examiner’s Reply:
Examiner has reviewed remarks dated September 29, 2021, but respectfully disagrees and has further clarified the claims above.  
	Ho et al.‘s specification teaches, at Paragraph(s) 60-61  a system architecture 600 for implementing the content authoring tool 500, according to embodiments of the present invention. In an exemplary embodiment, the architecture 600 is implemented within the context of the IBM.RTM. Watson.RTM. platform and includes a frontend 602 for receiving user tooling and application programming interface (API) requests into an API/UI application server 604 (which may execute a Web Sphere.TM. Liberty for Java.TM. profile). The application server 604 may communicate and exchange data regarding the conversational logs with a data ingestion server 606 for receiving and loading the corpus from the repository 504. The user may issue a query to a query server 608 (through an API executing on the application server 604) to return utterances to the UI having a specific (queried) intent, and the query server 608 may communicate with the data ingestion server 606 using an Elasticsearch search engine 612 to perform the query on a database 614 (which may comprise a MongoDB.TM.) associated with the stored conversational logs to return the utterances. Upon returning a subset of the conversational logs and labeling a selected set of the utterances therein functioning within the context of the labeling learning server 610, the labeling learning server 610 may pass propagated labels and machine learning model data to the data ingestion server 606 for further analyzation on the remaining corpus. Additionally illustrated in the architecture 600 are administrative services including Watson services 616 (which may comprise natural language understanding (NLU) or other functionality) and platform services 618 (which may comprise Deadbolt or identity and access management (IAM) or other functionality).  A method 700 for training the automated response or live dialog system 510 using a learning pipeline that includes weak supervision and co-training. The functionality 700 may be implemented as a method executed as instructions on a machine, where the instructions are embodied on a tangible, non-transitory machine-readable storage medium. At step 702, the user launches a search query into the system UI to retrieve utterances related to a semantic scope of intent input by the user, and the server (i.e., the query server 608) retrieves a set of utterances within determined conversational logs initially identified to be similar to the semantic scope of intent input by the user (step 704). For example, the user may issue a query related to the intent "teaching" and the server may retrieve and return the 100 best matching utterances initially believed to be relevant to the "teaching" semantic scope of intent. The user then is presented or identifies a selected subset of the matching utterances retrieved by the server and manually labels the top N (e.g., the top 10 best matching) presented utterances (step 706). This label information may then be propagated to additional utterances and/or the user may be presented (via the UI) with suggestive alternative queries which may retrieve other relevant utterances related thereto. The method 700 may then return to step 702 where the user launches additional queries using the suggestive intent information to retrieve additional relevant results. Returning to step 704, the server then may, as aforementioned, propagate the user's label information regarding the utterances to the remaining subset of the retrieved utterances of the conversational logs, and subsequently launch a learning pipeline to build a probabilistic classifier to estimate intent probabilities for the larger (remaining set) of the corpus (step 708). Upon training the machine learning model with the correct intent information associated with the remaining corpus, the server may then upload this trained classifier to a live dialog server (e.g., Watson) for use on a live automated response or live dialog system 510 associated therewith (step 710).   Ho et al.’s suggested queries are equivalent to a pseudo-query as a pseudo query is a query suggestion based on information from a source.  Therefore the rejection is maintained.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. 20200265054 is directed to RANKING COLLECTIONS OF DOCUMENT PASSAGES ASSOCIATED WITH AN ENTITY NAME BY RELEVANCE TO A QUERY    Paragraph [0024] Bin control 122 navigates through passages of documents retrieved by entity discovery system 130 from document corpus 114 and organizes multiple bins 124. In the example, bin control 122 organizes each of the entity bins in bins 124 by grouping subsets of passages associated with documents in results of a query into separate collections, with each collection referred to as an individual entity bin, and all the entity bins illustrated as bins 124. In particular, in the example, bin control 122 sorts through one or more documents identified in document corpus 114 for passages, such as paragraph elements, within documents that each contain one or more mentions of name component 108, into entity bins. In the example, bins 124 includes multiple entity bins, each specified for the subset of results for a particular entity, illustrated as entity bin 126 and entity bin 128. In the example, each entity bin in bins 124 represents a tuple consisting of an entity name, a collection of document passages that entity name is mentioned in, and relationships the entity name participates in. For example, a relationship may indicate that the identity reflected in a bin is employed by another entity, such as a company. A relationship might also indicate that the identity was at some point located at a specific place.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154